Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The rejections of claims 1 and 15 under 35 U.S.C. 102(a)(2) and claims 2-5, 8-14, 16-19, and 21-24 under 35 U.S.C. 103 have been withdrawn in light of the Applicant’s amendments. 
Claims 1, 2, 3, 8, 9, 10, 12, 13, 15, 16, 17, 22, and 23 have been amended and claims 6, 7, 20, and 21 have been cancelled.  Thus, claims 1-5, 8-19, and 22, 23, and 24 are presented for examination.

Allowable Subject Matter
Claims 1-5, 8-19, and 22, 23, and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: The most similar art of record, Kwon [U.S. Patent Publication 2015/0097704], discloses a plurality of sensors facing an exterior of a vehicle (paragraphs 0037 and 0038, as well as figure 3, items 300 and 210), a position determining unit used for determining the distance from a direct obstacle and an indirect obstacle (paragraph 0037 and figure 3, item 330), the position of the objected being determined by the position determining unit (paragraph 0039), and an area being searched once an objected has been detected (paragraph 0076).  However, no art of record discloses a controller comparing a size of an ultrasonic direct reception signal and a size of an ultrasonic indirect reception signal with a preset ultrasonic direct signal reference and a preset ultrasonic indirect signal reference, respectively when an object is directly and indirectly detected according to the determination .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689